

Confidential - Without Prejudice
For Settlement
Purposes Only
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of February 24, 2007, between China Broadband, Ltd., a Cayman Islands
company (the “Company”), a subsidiary of China Broadband, Inc. (“Broadband”),
and Clive Ng (the “Executive”) is made on January 11, 2008.


WHEREAS, the Company and the Executive entered into the Agreement to provide for
the rendering of certain services to the Company by the Executive; and


WHEREAS, the Company and the Executive wish to amend the Agreement in accordance
with Section 10(f) of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereby agree as follows:



1.
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement.




2.
Section 3(b)(i) of the Agreement is amended and restated in its entirety to read
as follows:

 
Subject to the provisions hereof, the Executive agrees to serve the Company
faithfully and to the best of his ability and to devote so much of his time to
the affairs of the Company as, in the reasonable judgment of the Executive, the
conduct of the Business (as defined below) of the Company shall reasonably
require. In particular, the Executive will assist the Chief Executive Officer,
the Board and management of the Company in identifying, negotiating with and
entering into agreements for the acquisition of possible acquisition candidates
in the People’s Republic of China that are engaged in such Business, and assist
in an offering of securities of China Broadband, Inc. Subject to the provisions
of Section 6 of this Agreement, the Executive shall also be the Chairman and
Director of the Company, to serve at the pleasure of the Board, while employed
hereunder. The Executive shall not be obligated to do or perform any act or
thing in connection with the Business of the Company not expressly set forth
herein.



 
3.
Section 6 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

--------------------------------------------------------------------------------


 
Nothing herein contained shall be deemed to preclude the Executive from
engaging, directly or indirectly, in any Permitted Activities. For purposes
hereof, (a) “Permitted Activities” include: (i) serving as an officer, director,
and/or board committee member or being a securityholder of China Cablecom, Ltd.
and Cablecom Holdings/Jaguar (as defined below) (and any successor), and the
respective affiliates thereof, pursuant to an employment agreement or otherwise
and all activities undertaken in connection with the Cablecom Business (as
defined below); (ii) management of his personal and family investments;
(iii) engaging in “Other Permitted Investments” (as defined below); (iv) serving
as a director, board or other committee member or trustee or in any other
advisory capacity to any companies or other entities if such activities do not
materially interfere with his services to the Company; (v) serving on industry
boards or committees and trade associations in a non-employee capacity; (vi)
making speeches, writing articles or participating in public debate and
discussions in and by the means of any medium of communication; (vii) performing
civic, community, public service, charitable, religious or philanthropic
functions; (viii) serving as a senior advisor to Warner Music Group Corp.; and
(ix) performing services relating to the formation and operation of an
advertising business for television stations to the extent such services do not
materially interfere with his services to the Company; (b) “Other Permitted
Investments” shall include: (x) investments in securities of publicly traded
entities; and (y) passive investments in businesses not competitive with the
Business of the Company described below, it being acknowledged that a “passive
investment” shall be deemed to mean an investment in a business that does not
require or result in the participation of the Executive in the management or
operations of such business, except during times other than regular business
hours and which do not materially interfere with his services to the Company;
and (c) “Cablecom Holdings/Jaguar” shall mean China Cablecom Holdings, Ltd. and
Jaguar Acquisition Corporation (such entities are described in the Registration
Statement on Form S-4, as the same may from time to time be amended, of China
Cablecom Holdings, Ltd. filed with the Securities and Exchange Commission), the
business of which shall include acting as a joint venture provider of integrated
cable television services in the People’s Republic of China and related
activities, but which does not include the provision of Stand-Alone Broadband
Services (as defined below)(collectively, the “Cablecom Business”).
 
It is contemplated that the Executive shall, until such time as the Company or
the Parent has hired its first full-time Chief Executive Officer subsequent to
the date hereof, (A) remain an executive of the Company and (B) take
commercially reasonable efforts to further assure that such other activities
with China Cablecom, Ltd., Cablecom Holdings/Jaguar (and any successor) will not
materially interfere with his above-referenced obligations to the Company and
that he will not divulge any confidential information or opportunities of the
Company. At such time as the Company has hired a full-time CEO (and presuming
that Yue Pu remains employed by the Company), the Executive’s work requirements
shall be appropriately reduced further, including that he shall no longer remain
an executive of the Company or of the Parent, except it is contemplated that he
shall remain the non-executive Chairman and a director of the Company and of the
Parent during the term of his employment with the Company, subject only (in the
case of the Parent) to shareholder re-election.
 
The “Business” of the Company, for purposes of the scope or nature of activities
to be performed by the Executive under this Agreement, shall relate to
stand-alone, independent broadband services, including electronic
program/television program-type publications (collectively, “Stand-Alone
Broadband Services”).
 
2

--------------------------------------------------------------------------------





 
4.
A new Section 8(d) shall be added to the Agreement as follows:

 
For the avoidance of doubt, in the event that an acquisition or other
investment, project or other transaction opportunity arises that relates to the
business of China Cablecom Ltd. and/or Cablecom Holdings/Jaguar, or a successor
thereto or affiliate thereof, then Executive (i) may recuse himself from all
Company and Parent board of directors consideration of such matter and (ii) may
resign from any position, office or directorship with the Company or Parent and
voluntarily terminate this Agreement, which termination will have the effect
described in Section 9(c) hereof.



 
5.
Section 8(d) of the Agreement shall become Section 8(e).

 

 
6.
A new Section 10 shall be added to the Agreement as follows:

 
Any controversy or claim arising out of, in conjunction with or relating to this
Agreement (other than an action for injunctive relief) shall be resolved by
arbitration, to be held in the County of New York, State of New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect; judgment upon the award rendered by the arbitrator shall be
final and binding upon the parties and judgment on the award may be entered and
enforced in any federal or state court of competent jurisdiction located in the
County of New York, State of New York. The parties to this Agreement hereby
irrevocably consent to personal jurisdiction in the federal and state courts
located in the County of New York, State of New York for that purpose. The
arbitration award shall include attorneys’ fees and costs to the prevailing
party.
 
3

--------------------------------------------------------------------------------





 
7.
Section 10 of the Agreement shall become Section 11.

 

 
8.
The Executive hereby relinquishes and waives any claim to any Base Salary from
the Company for periods prior to the date of this Amendment.

 

 
9.
Except as modified by this Amendment, the Agreement shall continue unmodified
and in full force and effect and each party hereto ratifies, approves and
confirms the Agreement, as modified by this Amendment, in all respects.

 

 
10.
This Amendment may be executed in separate counterparts, each of which will be
an original and all of which taken together shall constitute one and the same
agreement, and any party hereto may execute this Amendment by signing any such
counterpart.

 
* * *
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
 

 
CHINA BROADBAND, LTD
 
 
By: /s/ Yue Pu            
Name: Yue Pu
Title: Vice Chairman
 
 
/s/ Clive Ng                                        
Clive Ng

 
5

--------------------------------------------------------------------------------


 